Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/04/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 over Wilson et al. (U.S. Patent No. 6,941,950), the Applicant argues that the perimeter wall of Wilson et al. does not terminate in a rim as there is an anchor member which extends past the end of the perimeter wall. Additionally, the Applicant argues that the closed end of the endobronchial blocker of Wilson et al. is not permanently closed as it contains a slit which can be made pierced and therefore opened.
The Examiner respectfully disagrees. Even though an anchor extends past the perimeter wall of Wilson et al., the perimeter wall still terminates before the anchor and there is still a rim at the location where the perimeter wall terminates, as shown in Fig. A (derived from Fig. 10), and Fig. B (derived from Fig. 9). Portions of the device, such as the anchor, do not terminate at the rim, however these portions are not a part of the perimeter wall. Additionally, the slit of the closed end (630) may be pierced to form an opening in the closed end (630; col. 15, lines 29-39), however in circumstances in which it is not pierced, the closed end would remain permanently closed. If a patient is unable to undergo the procedure during which the septum would be pierced or if it is not deemed medically necessary, the septum would not be pierced and the closed end (630) would remain permanently closed.
Regarding the rejection of claim 1 over Soltesz et al. (U.S. Publication No. 2006/0135947), the Applicant argues that Soltesz et al. does not disclose a perimeter wall that is substantially cylindrical.
These arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection of claim 10 over Soltesz et al. (U.S. Publication No. 2006/0135947) in view of Wilson et al. (U.S. Patent No. 6,941,950) and Shaw et al. (U.S. Publication No. 2005/0178389), the Applicant argues that the perimeter wall of Soltesz et al. is not “substantially cylindrical” because the stent of Soltesz et al. is described as having a “funnel shape.” Additionally the applicant argues that Soltesz et al. does not disclose the use of a rigid bronchoscope.
The Examiner respectfully disagrees. While the entirety of device 46 is in the form of a funnel, there is a portion of the device which could be interpreted as the perimeter wall (as shown in Fig. C, derived from Fig. 39a) which one of ordinary skill in the art would interpret as being in the shape of a cylinder. Additionally, the term “substantially” can be broadly interpreted so that cones, funnels, and any other three-dimensional shape with a circular cross-section would be interpreted as being “substantially cylindrical.”
Additionally, regarding the limitation of the use of a rigid bronchoscope, these arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection do rely on UC San Diego Health System ("Rigid Bronchoscopy") for teaching the use of a rigid bronchoscope, which was used previously used in the rejection of claim 20, which also required a rigid bronchoscope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (U.S. Patent No. 6,941,950).
Regarding claim 1, Wilson et al. discloses an endobronchial blocker for treatment of a persistent air leak, the endobronchial blocker comprising: a substantially cylindrical perimeter wall (as shown in Fig. A, derived from Fig. 10, and Fig. B, derived from Fig. 9), said perimeter wall (as shown in Figs. A and B) comprising an exterior surface (as shown in Figs. A and B) and an interior surface (as shown in Figs. A and B) and enclosing a hollow internal cavity (610), said perimeter wall (as shown in Figs. A and B) terminating in a rim (as shown in Figs. A and B), said rim (as shown in Figs. A and B) defining an opening to said hollow internal cavity (610); a permanently closed end (630), which remains permanently closed in circumstances where it is not punctured, opposite said opening (as shown in Figs. A and B), said closed end (630) and said perimeter wall (as shown in Figs. A and B) being airtightly arranged so as to obstruct airflow into said hollow internal cavity (610) and out of said hollow internal cavity (610; col. 15, lines 29-35); and one or more friction enhancing elements (620) on said exterior surface (as shown in Figs. A and B) of said perimeter wall (as shown in Figs. A and B).

    PNG
    media_image1.png
    499
    461
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    440
    474
    media_image2.png
    Greyscale


Regarding claim 2, Wilson et al. discloses another embodiment with equivalent parts as the current embodiment (col. 14, lines 57-59). Wilson discloses that at least a portion of the perimeter wall (615) comprises silicone (col. 9, lines 61-63), which is a flexible biocompatible material. Therefore, Wilson et al. discloses that said perimeter wall comprises a flexible biocompatible material.
Regarding claim 3, Wilson et al. discloses endobronchial blocker of claim 2 wherein said flexible biocompatible material comprises a silicone (see above 35 U.S.C. 102 rejection of claim 2). Wilson et al. does not explicitly disclose that said silicone is implant-grade, however the endobronchial blocker which Wilson et al. discloses is an implant, and therefore it would be obvious to one skilled in the art at the time of filing that all portions of the endobronchial blocker are implant-grade.
Regarding claim 4, Wilson et al. discloses the endobronchial blocker of claim 1 at least one physical characteristic of said perimeter wall (as shown in Fig. A) is selected as a result of the diameter of the patient's bronchial passageway (col. 33, lines 17-20). Wilson et al. also discloses that methods for finding the diameter of the bronchial passageway include testing such as a computerized tomography scan (col. 33, line 61 – col. 34, line 4). Wilson et al. does not explicitly disclose that this testing is pre-
Regarding claim 5, Wilson et al. discloses the endobronchial blocker of claim 4 wherein said at least one physical characteristic is width (col. 33, lines 17-20).
Regarding claim 9, Wilson et al. discloses the endobronchial blocker of claim 1 wherein said one or more friction enhancing elements (620) comprise a plurality of studs distributed on said exterior surface  (as shown in Figs. A and B).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Soltesz et al. (U.S. Publication No. 2006/0135947) in view of Wilson et al. (U.S. Patent No. 6,941,950), Shaw et al. (U.S. Publication No. 2005/0178389), and UC San Diego Health System ("Rigid Bronchoscopy").
Regarding claim 10, Soltesz et al. discloses a method of treating a persistent air leak by inserting an endobronchial blocker (46, paragraph 0007), comprising the steps of: selecting a site for placement of said endobronchial blocker (46) to treat a patient's persistent air leak (paragraph 0069) comprising the steps of: identifying an airway or a bronchus leading to said persistent air leak (paragraph 0069), providing an endobronchial blocker (paragraph 0070), said endobronchial blocker (46) comprising: a substantially cylindrical perimeter wall (405), said perimeter wall (405) comprising an exterior surface (as shown in Fig. C) and an interior surface (as shown in Fig. C) and enclosing a hollow internal cavity (as shown in Fig. C), said perimeter wall (as shown in Fig. C) terminating in a rim (454), said rim (454) 

    PNG
    media_image3.png
    425
    598
    media_image3.png
    Greyscale

Soltesz et al. does not disclose the step of measuring at least one physical characteristic of said airway, said bronchus, or said persistent air leak. Wilson et al. discloses an endobronchial blocker analogous to that of Soltesz et al. Wilson et al. discloses a method wherein the width of the perimeter 
Soltesz et al. also does not disclose the step of monitoring clinical measurements to ensure said endobronchial blocker has reduced or eliminated said persistent air leak. Shaw et al. discloses a method for treating a persistent air leak analogous to that of Soltesz et al. Shaw et al. does include a step of monitoring clinical measurements (presence of bubbling or venting through treatment valve, paragraph 0083) to ensure said endobronchial blocker (“balloon,” paragraph 0083) has reduced or eliminated said persistent air leak (paragraph 0083). This helps to verify that current placement of the endobronchial blocker (“balloon,” paragraph 0083) is correct (paragraph 0083). The device (“balloon,” paragraph 0083) disclosed by Shaw et al. is one that blocks an endobronchial passage, and thus could be interpreted as an endobronchial blocker. It would have been obvious to one skilled in the art at the time of filing to have modified the method of Soltesz et al. in view of Wilson et al. with the teachings of Shaw et al. by adding the step of monitoring clinical measurements to ensure said endobronchial blocker has reduced or eliminated said persistent air leak in order to verify that current placement of the endobronchial 
Furthermore, Soltesz et al does not disclose that said bronchoscope is a rigid bronchoscope. The UC San Diego Health System teaches that rigid bronchoscopes can be used to deploy airway devices. As Soltesz et al. in view of Wilson et al. and Shaw et al. teaches a method of deploying an airway device it would have been obvious to one skilled in the art at the time of filing to have modified the teachings of Soltesz et al. in view of Wilson et al. and Shaw et al. with those of the UC San Diego Health System by using a rigid bronchoscope to deploy the endobronchial blocker as this would be using a known method to yield the predictable result of successfully deploying an endobronchial blocker. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. This combination would result in the method of Soltesz et al. in view of Wilson et al. and Shaw et al. wherein the bronchoscope used in the method is a rigid bronchoscope.
Regarding claim 11, the present combined citation discloses the method of claim 10. Additionally, Soltesz et al. discloses that said endobronchial blocker (46) comprises a flexible biocompatible material (paragraph 0084).
Regarding claim 12, the present combined citation discloses the method of claim 11. Additionally, Soltesz et al. discloses that said flexible biocompatible material comprises a silicone (paragraph 0084). Soltesz et al. does not explicitly disclose that said silicone is implant-grade, however the endobronchial blocker which Soltesz et al. discloses is an implant, and therefore it would be obvious to one skilled in the art at the time of filing that all portions of the endobronchial blocker are implant-grade.
Regarding claim 13, the present combined citation discloses the method of claim 10 at least one physical characteristic of said endobronchial blocker (46) is selected as a result of a patient's pre-procedural testing (please see above 35 U.S.C. 103 rejection of claim 10).
Regarding claim 14, the present combined citation discloses the method of claim 13 wherein said at least one physical characteristic is width (please see above 35 U.S.C. 103 rejection of claim 10).
Regarding claim 18, the present combined citation discloses the method of claim 10. Additionally, Soltesz et al. discloses that said one or more friction enhancing elements (460) comprises a plurality of studs (460) distributed on said exterior surface (as shown on Fig. C).
Regarding claim 19, the present combined citation discloses the method of claim 10. Additionally, Soltesz et al. that said persistent air leak is can be one caused by a fistula (paragraph 0010).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774